      Case 1:18-cv-04559-GBD-DCF Document 63 Filed 08/01/19 Page 1 of 3




Erin M. Estevez                                                                         Via ECF and Hand Delivery
+1 202 728 7065
eestevez@cooley.com



August 1, 2019

Hon. George B. Daniels
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1310
New York, New York 10007

Re: ASPCA v. Animal and Plant Health Inspection Service, et al., No. 1:18-cv-04559 –
    Response to Government’s Request for Adjournment of Briefing Schedule to Permit
    Release of Additional Information

Your Honor:

        The undersigned represent Plaintiff the American Society for the Prevention of Cruelty to
Animals (“ASPCA”) in the above-captioned action against Defendants the Animal and Plant
Health Inspection Service and the United States Department of Agriculture (together, the
“Agencies” or the “government”). I submit this letter in response to the government’s Request for
Adjournment of Briefing Schedule to Permit Release of Additional Information. For the reasons
stated below, the ASPCA opposes the government’s request.

         This is the government’s third request in as many months for an extension of the summary
judgment briefing schedule. Most recently, on June 24, 2019, the government sought additional
time in order to make a decision concerning whether to file an appeal of the decision rendered in
Humane Society v. APHIS, No. 18 Civ. 646, 2019 WL 2342949 (D.D.C. June 3, 2019) (hereinafter
the “HSUS Decision”). The ASPCA opposed that request on the basis that the government’s
litigation strategy concerning an out-of-circuit district court decision did not justify further delay
in the instant case. Furthermore, the ASPCA noted its concern that the government’s request was
simply a prelude to further delay, and respectfully asked the Court to consider the likelihood that
the government was seeking that extension to buy time before filing another request to extend the
briefing schedule.

         This is precisely what has happened. At the eleventh hour – two days before the Agencies’
opening brief is due – the government seeks a third extension, now proposing that it be given time
to “reprocess the records responsive to the FOIA requests at issue in this case.” While the
government states that it “expects” this reprocessing will “narrow the issues presented for
litigation,” the government has provided neither the Court nor the ASPCA any basis for confidence
that this, in fact, will be the result. When asked what additional information the Agencies planned
to release, government counsel replied that he did “not have additional information that I can share

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 63 Filed 08/01/19 Page 2 of 3




Hon. George B. Daniels
August 1, 2019
Page Two

about the release.” At the outset of this litigation, the government also requested a period in which
to reexamine its withholdings. However, at that time, the government specifically identified the
exemptions it would reconsider and described the factors that would guide its reexamination. See
Dkt. No. 27. Now, the government seeks additional time to reprocess the records, but refuses to
disclose any such information. Furthermore, government counsel continues to decline to indicate
whether the government plans to appeal the HSUS Decision. As such, the government now seeks
to delay briefing in this case, for at least three additional months, while refusing to say, even in
general terms, the exemptions it is reviewing, the type or extent of the information it might release,
or whether it might still appeal the ruling which the government expressly identifies as the basis
for its desire to undertake this reprocessing.

        The ASPCA respectfully asks the Court to deny the government’s request. If the
government believes that the issues in this case can be narrowed based on the HSUS Decision, it
should simply so state in its briefing and identify the types of information contained in the records
– whether that be licensees’ names, license numbers, business addresses, etc. – that it no longer
contends it must withhold under the exemptions it is asserting. Such a statement would remove
these issues from contention and do so in a far more efficient manner that would not require
delaying briefing again by an undefined amount of time. This approach is particularly appropriate
here where the FOIA requests were nearly identical, the records produced were substantially
similar, and the Agencies applied exemptions categorically to the records responsive to each FOIA
request. See Dkt. No. 35, Vaughn Index (applying exemptions, not to individual records, but
categorically to hundreds of pages of documents).

       No further extension of the briefing schedule in this case is warranted. However, if the
Court is inclined to extend the schedule at all, the ASPCA respectfully requests that Your Honor
extend each of the filing deadlines in the current briefing schedule for no more than one week.

       We thank the Court for its consideration.




                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 63 Filed 08/01/19 Page 3 of 3




Hon. George B. Daniels
August 1, 2019
Page Three


                                                    Respectfully submitted,

                                                    COOLEY LLP

                                                    /s/ Erin M. Estevez

                                                    Erin M. Estevez (admitted pro hac vice)
                                                    Bonnie Weiss McLeod (admitted pro hac vice)
                                                    1299 Pennsylvania Ave.
                                                    Suite 700
                                                    Washington, D.C. 20004
                                                    Phone: (202) 728-7065
                                                    Fax: (202) 842-7899
                                                    eestevez@cooley.com
                                                    bweissmcleod@cooley.com

                                                    Kaitland M. Kennelly (KK-9574)
                                                    55 Hudson Yards
                                                    New York, New York 10001-2157
                                                    Phone: (212) 479-6643
                                                    Fax: (212) 479-6275
                                                    kkennelly@cooley.com

                                                    and

                                                    Jennifer H. Chin (JC-6317)
                                                    Robert G. Hensley (admitted pro hac vice)
                                                    Tamara Y. Feliciano (admitted pro hac vice)
                                                    ASPCA
                                                    520 8th Avenue, 7th Floor
                                                    New York, New York 10018
                                                    Phone: (212) 876-7700
                                                    jennifer.chin@aspca.org
                                                    robert.hensley@aspca.org
                                                    tamara.feliciano@aspca.org

                                                    Counsel for the ASPCA

cc: Counsel of record (via ECF)



                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
